Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/23/2018.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-16 are pending and are presented for examination.  
Claims 1-16 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the first gap penetrating the first connection portion in a direction perpendicular to the first plate surface and opening to the one side in the axial direction, 
wherein the second connection portion has a second gap between the pair of second opposing portions, 
.the second gap penetrating the second connection portion in a direction perpendicular to the second plate surface and opening to the other side in the axial direction, 
wherein the first gap includes a first narrow portion and a first wide portion connected to the first narrow - 54 -File:80154usf portion on the other side in the axial direction and having a dimension in the first direction larger than a dimension of the first narrow portion, 

wherein the first connection portion and the second connection portion are disposed at positions where the first gap and the second gap overlap at least partially in a state in which the first case and the second case are fixed, and the first connection portion and the second connection portion are electrically connected to each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-16 are also allowable for depending on claim 1. 

MOTODA (US 20130249335 A1) has been considered.  
MOTODA discloses an electric actuator comprising: 
a motor (5, Figs. 4-5) having a motor shaft (5a) that extends in an axial direction; 
a first case (4) that houses the motor and that has a first opening portion that opens to one side in the axial direction; 
a connector portion (7-9) provided in the first case and to be connected to electrical wiring outside the first case; 
at least one first wiring member (including 7-9, Fig. 4-6), at least indirectly, electrically connected to the electrical wiring via the connector portion and held by the first case; 

an electric component (on circuit boards) housed in the second case (Figs. 4-5); and 
at least one second wiring member (including 33-35, Fig. 7) electrically connected to the electric component and held by the second case, 
wherein the first case and the second case are fixed to each other in a state in which the first opening portion and the second opening portion oppose each other in the axial direction (Fig. 4), 
wherein the at least one first wiring member has a first connection portion (7-9, Fig. 5) exposed to the one side in the - 53 -File:80154usfaxial direction of the first case, 
wherein the at least one second wiring member has a second connection portion (7-9, Fig. 5) exposed (above 4C in Fig. 4) to the other side in the axial direction of the second case, 
wherein the first connection portion has a plate shape having a first plate surface (Figs. 5-6) along a first direction perpendicular to the axial direction (Fig. 4 shows 7-9 have bended portion near 4c) and has a pair of first opposing portions that oppose each other in the first direction with a first gap (the space between 7-9) between the pair of first opposing portions, 
wherein the second connection portion (33-35, Fig. 7) has a plate shape having a second plate surface that is perpendicular to the axial direction and that extends in a second direction crossing the first direction and has a pair of second opposing portions that oppose each other in the second direction.  

MOTODA does not disclose the first gap penetrating the first connection portion in a direction perpendicular to the first plate surface and opening to the one side in the axial direction, wherein the second connection portion has a second gap between the pair of second opposing portions, .the second gap penetrating the second connection portion in a direction perpendicular to the second plate surface and opening to the other side in the axial direction, wherein the first gap includes a first narrow portion and a first wide portion connected to the first narrow - 54 -File:80154usf portion on the other side in the axial direction and having a dimension in the first direction larger than a dimension of the first narrow portion, wherein the second gap has a second narrow portion and a second wide portion connected to the second narrow portion on the one side in the axial direction and having a dimension in the second direction larger than a dimension of the second narrow portion, and wherein the first connection portion and the second connection portion are disposed at positions where the first gap and the second gap overlap at least partially in a state in which the first case and the second case are fixed, and the first connection portion and the second connection portion are electrically connected to each other.  
These feature is disclosed by the applicant with Figs. 2-5, wherein Fig. 4 is best clear as having wiring members 91 and second wiring members 92.  
Ito et al (US 20150171709 A1, US 9444311 B2) has been reviewed with the conductor 13 in Fig. 13.  Ito et al (US 20140091683 A1) is another related patent prior art with the conductor 13 in Figs. 2 and 4.  
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/Primary Examiner, Art Unit 2834